In the last paragraph of section 4 of Act 39 of 1921 (Extra Sess.), the Hood Law, it is declared that —
  "Nothing in this act shall be construed to prevent a citizen who is a householder from brewing beer and fermenting wine for the use of himself and his familyin his home and his bona fide guest entertained in suchhome."
"A householder is defined to be a master or chief ofa family, which family occupies a dwelling house. Hutchinson v. Chamberlin, 11 N.Y. Leg. Obs. 248, 249; Carpenter v. Dame, 10 Ind. 125, 130. One who keepshouse with his family. Greenwood v. Maddox,27 Ark. 648, 655."
"A householder is the master of a household, and a household is a family living together; however, not necessarily wife and children. But it must be a family,small or large, for which he provides. Fink v. Fraenkle [City Ct.] 14 N.Y.S. 140, 141, 20 Civ.Proc. R. 402."
"The word `householder' means merely, according to Webster, a master or chief of a family; one who keepshouse with his family. Mr. Anderson defines `householder' to be the head of a household, a personwho has charge of a family or household. The word conveys, with the word `family,' the idea of domesticestablishment or management of a household. Fore v. Hoke, 48 Mo. App. 254, 261."
  4 Words and Phrases, 3366, 3367, verbo "Householder."
  "Householder. A master of a family; a person who has charge and provides for, a family or household; one who keeps house with his family; the occupier of a house;the head of a household; the master or chief of afamily. The term implies the idea of a domesticestablishment, or the management of a household and of residence. It has been held to include married women, widows, widowers, and bachelors, provided they constitute the head of the family." 30 C.J. verbo "Householder," 474.
Section 4 of Act 39 of 1921 (Extra Sess.), the Hood Law, has expressly used the word "householder" in connection with the word "family":
  "Nothing in this act shall be construed to prevent a citizen who is a householder from brewing beer and fermenting wine for the use of himself and his familyin his home and his bona fide guest entertained in suchhome."
The legal definition of householder, as cited above, has been expressly read into the statute. *Page 159 
The defendant in this case is a mere roomer or lodger in the home of a householder. He is not shown to have any domestic relations at all, or to keep house with his family, or to provide for a family. He is not the master or chief of the family in the house in which he rooms. He does not provide for the family occupying the house. Defendant has no control or jurisdiction over the house or the family of the householder where he lodges. He has no management of the domestic establishment at all. It is clear, therefore, that defendant is not a householder with a family, and therefore cannot legally brew beer for any purpose, merely as a roomer or lodger.
The Legislature was well aware of the danger of allowing beer to be brewed at all, unless such privilege was restricted to responsible householders with families, and to consumption at home.
The purpose of the provision as to a "householder" was to so define that term as to exclude mere transient and irresponsible persons, who drift from one community to another in the state, and who occupy some rented room long enough to make "a brew" to sell in violation of law.
Not only criminal statutes, but exemptions, even in civil statutes, are strictly construed, to say nothing of the exemption claimed by defendant under a criminal statute in this case.
I therefore respectfully dissent from the opinion of the majority.